EXHIBIT 10.2

MANAGEMENT CONTINUITY AGREEMENT

This Agreement (“Agreement”), dated as of July 17, 2012, is between Union First
Market Bankshares Corporation, a Virginia corporation (the “Company”), and
Robert M. Gorman (the “Executive”).

1. Purpose

The Company recognizes that the possibility of a Change in Control exists and
the uncertainty and questions that it may raise among management may result in
the departure or distraction of management personnel to the detriment of the
Company and its shareholders. Accordingly, the purpose of this Agreement is to
encourage the Executive to continue employment with the Company and/or its
affiliates or successors in interest by merger or acquisition after a Change in
Control by providing reasonable employment security to the Executive and to
recognize the prior service of the Executive in the event of a termination of
employment under certain circumstances after a Change in Control.

2. Term of the Agreement

This Agreement will be effective on July 17, 2012 and will expire on
December 31, 2014; provided that on January 1, 2015 and on each January 1st
thereafter (each such January 1st is referred to as the “Renewal Date”), this
Agreement will be automatically extended for an additional calendar year. This
Agreement will not, however, be extended if the Company gives written notice of
such non-renewal to the Executive no later than September 30th before the
Renewal Date (the original and any extended term of this Agreement is referred
to as the “Change in Control Period”).

3. Employment After a Change in Control

If a Change in Control of the Company (as defined in Section 12) occurs during
the Change in Control Period and the Executive is employed by the Company on the
date the Change in Control occurs (the “Change in Control Date”), the Company
will continue to employ the Executive in accordance with the terms and
conditions of this Agreement for the period beginning on the Change in Control
Date and ending on the third anniversary of such date (the “Employment Period”).
If a Change in Control occurs on account of a series of transactions, the Change
in Control Date is the date of the last of such transactions.

4. Terms of Employment

(a) Position and Duties. During the Employment Period, (i) the Executive’s
position, authority, duties and responsibilities will be commensurate in all
material respects with the most significant of those held, exercised and
assigned to Executive by the Company at any time during the 90-day period
immediately preceding the Change in



--------------------------------------------------------------------------------

Control Date and (ii) the Executive’s services will be performed at the location
where the Executive was employed immediately preceding the Change in Control
Date or any office that is the headquarters of the Company and is less than 35
miles from such location.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive will receive an
annual base salary (the “Annual Base Salary”) at least equal to the base salary
paid or payable to the Executive by the Company and its affiliated companies for
the twelve-month period immediately preceding the Change of Control Date. During
the Employment Period, the Annual Base Salary will be reviewed at least annually
and will be increased at any time and from time to time as will be substantially
consistent with increases in base salary generally awarded in the ordinary
course of business to other peer executives of the Company and its affiliated
companies. Any increase in the Annual Base Salary will not serve to limit or
reduce any other obligation to the Executive under this Agreement. The Annual
Base Salary will not be reduced after any such increase, and the term Annual
Base Salary as used in this Agreement will refer to the Annual Base Salary as so
increased. The term “affiliated companies” includes any company controlled by,
controlling or under common control with the Company.

(ii) Annual Bonus. In addition to the Annual Base Salary, the Executive will be
awarded for each year ending during the Employment Period and for which the
Executive is employed on the last day of the year an annual bonus (the “Annual
Bonus”) in cash at least equal to the average annual bonus paid or payable,
including by reason of any deferral, for the two years immediately preceding the
year in which the Change in Control Date occurs. Each such Annual Bonus will be
paid no later than two and one-half months after the end of the year for which
the Annual Bonus is awarded.

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive will be entitled to participate in all incentive (including stock
incentive), savings and retirement, insurance plans, policies and programs
applicable generally to other peer executives of the Company and its affiliated
companies, but in no event will such plans, policies and programs provide the
Executive with incentive opportunities, savings opportunities and retirement
benefit opportunities, in each case, less favorable, in the aggregate, than
those provided by the Company and its affiliated companies for the Executive
under such plans, policies and programs as in effect at any time during the six
months immediately preceding the Change in Control Date.

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, will be eligible for participation
in and will receive all benefits under welfare benefit plans, policies and
programs provided by the Company and its affiliated companies to the extent
applicable generally to other peer executives of the Company and its affiliated

 

2



--------------------------------------------------------------------------------

companies, but in no event will such plans, policies and programs provide the
Executive with benefits that are less favorable, in the aggregate, than the most
favorable of such plans, policies and programs in effect at any time during the
six months immediately preceding the Change in Control Date.

(v) Fringe Benefits. During the Employment Period, the Executive will be
entitled to fringe benefits in accordance with the most favorable plans,
policies and programs of the Company and its affiliated companies in effect for
the Executive at any time during the six months immediately preceding the Change
in Control Date or, if more favorable to the Executive, as in effect generally
from time to time after the Change in Control Date with respect to other peer
executives of the Company and its affiliated companies.

(vi) Paid Time Off. During the Employment Period, the Executive will be entitled
to paid time off in accordance with the most favorable plans, policies and
programs of the Company and its affiliated companies in effect for the Executive
at any time during the six months immediately preceding the Change in Control
Date or, if more favorable to the Executive, as in effect generally from time to
time after the Change in Control Date with respect to other peer executives of
the Company and its affiliated companies.

5. Termination of Employment Following a Change in Control

(a) Death or Disability. The Executive’s employment will terminate automatically
upon the Executive’s death during the Employment Period. If the Company
determines in good faith that the Disability of the Executive has occurred
during the Employment Period, it may terminate the Executive’s employment. For
purposes of this Agreement, “Disability” means the Executive’s inability to
perform the essential functions of his position with the Company on a full time
basis for 180 consecutive days or a total of at least 240 days in any twelve
month period as a result of the Executive’s incapacity due to physical or mental
illness (as determined by an independent physician selected by the Board of the
Company).

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” means
(i) gross incompetence, gross negligence, willful misconduct in office or breach
of a material fiduciary duty owed to the Company or any affiliated company;
(ii) conviction of or entering of a guilty plea or a plea of no contest with
respect to a felony or a crime of moral turpitude or commission of an act of
embezzlement or fraud against the Company or any affiliated company; (iii) any
material breach by the Executive of a material term of this Agreement,
including, without limitation, material failure to perform a substantial portion
of his duties and responsibilities hereunder; or (iv) deliberate dishonesty of
the Executive with respect to the Company or any affiliated company.

(c) Good Reason; Window Period. The Executive’s employment may be terminated
(i) during the Employment Period by the Executive for Good Reason or (ii) during

 

3



--------------------------------------------------------------------------------

the Window Period by the Executive without any reason. For purposes of this
Agreement, the “Window Period” means the 45-day period beginning on the later of
the one-year anniversary of the Change in Control Date or the date of closing of
the corporate transaction that is the subject of shareholder approval in
Section 12. For purposes of this Agreement, “Good Reason” means:

(i) a material reduction in the Executive’s duties or authority;

(ii) a failure by the Company to comply with any of the provisions of
Section 4(b);

(iii) the Company’s requiring the Executive to be based at any office or
location other than that described in Section 4(a) (ii);

(iv) the failure by the Company to comply with and satisfy Section 7(b); or

(v) the Company fails to honor any term or provision of this Agreement;

Notwithstanding the above, Good Reason shall not include an isolated,
insubstantial and/or inadvertent action not taken in bad faith by the Company
and which is remedied by the Company within a reasonable time after receipt of
notice thereof if given by the Executive.

(d) Notice of Termination. Any termination during the Employment Period by the
Company or by the Executive for Good Reason or during the Window Period shall be
communicated by written Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive during
the Window Period or for Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date specified in the Notice of Termination (which shall not be
less than 30 nor more than 60 days from the date such Notice of Termination is
given), and (iii) if the Executive’s employment is terminated for Disability, 30
days after Notice of Termination is given, provided that the Executive shall not
have returned to the full-time performance of his duties during such 30-day
period.

6. Compensation Upon Termination

(a) Termination Without Cause or for Good Reason or During Window Period. The
Executive will be entitled to the following benefits if, during the Employment
Period, the Company terminates his employment without Cause or the Executive
terminates his employment with the Company or any affiliated company for Good
Reason or during the Window Period.

 

4



--------------------------------------------------------------------------------

(i) Accrued Obligations. The Accrued Obligations are the sum of: (1) the
Executive’s Annual Base Salary through the Date of Termination at the rate in
effect just prior to the time a Notice of Termination is given; (2) the amount,
if any, of any incentive or bonus compensation theretofore earned which has not
yet been paid; (3) the product of the Annual Bonus paid or payable, including by
reason of deferral, for the most recently completed year and a fraction, the
numerator of which is the number of days in the current year through the Date of
Termination and the denominator of which is 365; and (4) any benefits or awards
(including both the cash and stock components) which pursuant to the terms of
any plans, policies or programs have been earned or become payable, but which
have not yet been paid to the Executive (but not including amounts that
previously had been deferred at the Executive’s request, which amounts will be
paid in accordance with the Executive’s existing directions). The Accrued
Obligations will be paid to the Executive in a lump sum cash payment within ten
days after the Date of Termination;

(ii) Salary Continuance Benefit. The Salary Continuance Benefit is an amount
equal to 2.0 times the Executive’s Final Compensation. For purposes of this
Agreement, “Final Compensation” means the Annual Base Salary in effect at the
Date of Termination, plus the highest Annual Bonus paid or payable for the two
most recently completed years and any amount contributed by the Executive during
the most recently completed year pursuant to a salary reduction agreement or any
other program that provides for pre-tax salary reductions or compensation
deferrals. The Salary Continuance Benefit will be paid to the Executive in a
lump sum cash payment not later than the 45th day following the Date of
Termination;

(iii) Welfare Continuance Benefit. For 24 months following the Date of
Termination, the Executive and his dependents will continue to be covered under
all health and dental plans, disability plans, life insurance plans and all
other welfare benefit plans (as defined in Section 3(1) of ERISA) (“Welfare
Plans”) in which the Executive or his dependents were participating immediately
prior to the Date of Termination (the “Welfare Continuance Benefit”). The
Company will pay all or a portion of the cost of the Welfare Continuance Benefit
for the Executive and his dependents under the Welfare Plans on the same basis
as applicable, from time to time, to active employees covered under the Welfare
Plans and the Executive will pay any additional costs. If participation in any
one or more of the Welfare Plans included in the Welfare Continuance Benefit is
not possible under the terms of the Welfare Plan or any provision of law would
create an adverse tax effect for the Executive or the Company due to such
participation, the Company will provide substantially identical benefits
directly or through an insurance arrangement. The Welfare Continuance Benefit as
to any Welfare Plan will cease if and when the Executive has obtained coverage
under one or more welfare benefit plans of a subsequent employer that provides
for equal or greater benefits to the Executive and his dependents with respect
to the specific type of benefit. The Executive or his dependents will become
eligible for COBRA continuation coverage as of the date the Welfare Continuance
Benefit ceases for all health and dental benefits.

 

5



--------------------------------------------------------------------------------

(b) Death. If the Executive dies during the Employment Period, this Agreement
will terminate without any further obligation on the part of the Company under
this Agreement, other than for (i) payment of the Accrued Obligations and six
months of the Executive’s Base Salary (which shall be paid to the Executive’s
beneficiary designated in writing or his estate, as applicable, in a lump sum
cash payment within 30 days of the date of death); (ii) the timely payment or
provision of the Welfare Continuance Benefit to the Executive’s spouse and other
dependents for 24 months following the date of death; and (iii) the timely
payment of all death and retirement benefits pursuant to the terms of any plan,
policy or arrangement of the Company and its affiliated companies.

(c) Disability. If the Executive’s employment is terminated because of the
Executive’s Disability during the Employment Period, this Agreement will
terminate without any further obligation on the part of the Company under this
Agreement, other than for (i) payment of the Accrued Obligations and six months
of the Executive’s Base Salary (which shall be paid to the Executive in a lump
sum cash payment within 30 days of the Date of Termination; (ii) the timely
payment or provision of the Welfare Continuance Benefit for 24 months following
the Date of Termination; and (iii) the timely payment of all disability and
retirement benefits pursuant to the terms of any plan, policy or arrangement of
the Company and its affiliated companies.

(d) Cause; Other than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period, this Agreement will terminate
without further obligation to the Executive other than the payment to the
Executive of the Annual Base Salary through the Date of Termination, plus the
amount of any compensation previously deferred by the Executive. If the
Executive terminates employment during the Employment Period, excluding a
termination either for Good Reason or during the Window Period, this Agreement
will terminate without further obligation to the Executive other than for the
Accrued Obligations (which will be paid in a lump sum in cash within 30 days of
the Date of Termination) and any other benefits to which the Executive may be
entitled pursuant to the terms of any plan, program or arrangement of the
Company and its affiliated companies.

(e) Maximum Benefit. No amounts will be payable and no benefits will be provided
under this Agreement to the extent that such payments or benefits, together with
other payments or benefits under other plans, agreements or arrangements, would
make the Executive liable for the payment of an excise tax under Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”), or any successor
provision. The amounts otherwise payable and the benefits otherwise to be
provided under this Agreement shall be reduced in a manner determined by the
Company (by the minimum possible amount) that is consistent with the
requirements of Section 409A of the Code until no amount payable to the
Executive will be subject to such excise tax. All calculations and
determinations under this Section 6(e) shall be made by an independent
accounting firm or independent tax counsel appointed by the Company (the “Tax
Advisor”) whose determinations shall be conclusive and binding on the Company
and the Executive for all purposes. The Tax Advisor may rely on reasonable, good
faith assumptions and approximations concerning the application of Section 280G
and Section 4999 of the Code. The Company shall bear all costs of the Tax
Advisor.

 

6



--------------------------------------------------------------------------------

7. Binding Agreement; Successors

(a) This Agreement will be binding upon and inure to the benefit of the
Executive (and his personal representative), the Company and any successor
organization or organizations which shall succeed to substantially all of the
business and property of the Company, whether by means of merger, consolidation,
acquisition of all or substantially of all of the assets of the Company or
otherwise, including by operation of law.

(b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

(c) For purposes of this Agreement, the term “Company” includes any subsidiaries
of the Company and any corporation or other entity which is the surviving or
continuing entity in respect of any merger, consolidation or form of business
combination in which the Company ceases to exist; provided, however, that for
purposes of determining whether a Change in Control has occurred herein, the
term “Company” refers to Union First Market Bankshares Corporation or its
successors.

8. Fees and Expenses; Mitigation

(a) The Company will pay or reimburse the Executive for all costs and expenses,
including without limitation court costs and reasonable attorneys’ fees,
incurred by the Executive (i) in contesting or disputing any termination of the
Executive’s employment or (ii) in seeking to obtain or enforce any right or
benefit provided by this Agreement, in each case provided the Executive is the
prevailing party in a proceeding brought in a court of competent jurisdiction.
The Company shall reimburse the foregoing costs on a current basis after the
Executive submits a claim for reimbursement with the proper documentation of the
costs and expenses, provided that no expense will be reimbursed after the end of
the year following the year in which the expense is incurred.

(b) The Executive shall not be required to mitigate the amount of any payment
the Company becomes obligated to make to the Executive in connection with this
Agreement, by seeking other employment or otherwise. Except as specifically
provided above with respect to the Welfare Continuance Benefit, the amount of
any payment provided for in Section 6 shall not be reduced, offset or subject to
recovery by the Company by reason of any compensation earned by the Executive as
the result of employment by another employer after the Date of Termination, or
otherwise.

 

7



--------------------------------------------------------------------------------

9. No Employment Contract

Nothing in this Agreement will be construed as creating an employment contract
between the Executive and the Company prior to Change in Control.

10. Continuance of Welfare Benefits Upon Death

If the Executive dies while receiving a Welfare Continuation Benefit, the
Executive’s spouse and other dependents will continue to be covered under all
applicable Welfare Plans during the remainder of the 24-month coverage period.
The Executive’s spouse and other dependents will become eligible for COBRA
continuation coverage for health and dental benefits at the end of such 24-month
period.

11. Notice

Any notices and other communications provided for by this Agreement will be
sufficient if in writing and delivered in person, or sent by registered or
certified mail, postage prepaid (in which case notice will be deemed to have
been given on the third day after mailing), or by overnight delivery by a
reliable overnight courier service (in which case notice will be deemed to have
been given on the day after delivery to such courier service). Notices to the
Company shall be directed to the Secretary of the Company, with a copy directed
to the Chairman of the Board of the Company. Notices to the Executive shall be
directed to his last known address.

12. Definition of a Change in Control

No benefits shall be payable hereunder unless there shall have been a Change in
Control of the Company as set forth below. For purposes of this Agreement, a
“Change in Control” means:

(a) The acquisition by any Person of beneficial ownership of 20% or more of the
then outstanding shares of common stock of the Company, provided that an
acquisition directly from the Company (excluding an acquisition by virtue of the
exercise of a conversion privilege) shall not constitute a Change in Control;

(b) Individuals who constitute the Board on the date of this Agreement (the
“Incumbent Board”) cease to constitute a majority of the Board, provided that
any director whose nomination was approved by a vote of at least two-thirds of
the directors then comprising the Incumbent Board will be considered a member of
the Incumbent Board, but excluding any such individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the directors of the Company;

 

8



--------------------------------------------------------------------------------

(c) Approval by the shareholders of the Company of a reorganization, merger,
share exchange or consolidation (a “Reorganization”), provided that shareholder
approval of a Reorganization will not constitute a Change in Control if, upon
consummation of the Reorganization, each of the following conditions is
satisfied:

(i) more than 50% of the then outstanding shares of common stock of the
corporation resulting from the Reorganization is beneficially owned by all or
substantially all of the former shareholders of the Company in substantially the
same proportions as their ownership existed in the Company immediately prior to
the Reorganization;

(ii) no Person beneficially owns 20% or more of either (1) the then outstanding
shares of common stock of the corporation resulting from the transaction or
(2) the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors; and

(iii) at least a majority of the members of the board of directors of the
corporation resulting from the Reorganization were members of the Incumbent
Board at the time of the execution of the initial agreement providing for the
Reorganization.

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, or of the sale or other disposition of all or
substantially all of the assets of the Company.

(e) For purposes of this Agreement, “Person” means any individual, entity or
group (within the meaning of Section 13(d)(3) of the Securities Exchange Act of
1934 (the “Exchange Act”), other than any employee benefit plan (or related
trust) sponsored or maintained by the Company or any affiliated company, and
“beneficial ownership” has the meaning given the term in Rule 13d-3 under the
Exchange Act.

13. Confidentiality

The Executive will hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its affiliated companies and their respective businesses,
which was obtained by the Executive during the Executive’s employment by the
Company or any of its affiliated companies and which will not be or become
public knowledge. After termination of the Executive’s employment with the
Company, the Executive will not, without the prior written consent of the
Company or except as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. In no event shall an asserted
violation of the provisions of this Section 13 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive under this
Agreement.

14. Miscellaneous

No provision of this Agreement may be amended, modified, waived or discharged
unless such amendment, modification, waiver or discharge is agreed to in a
writing signed by the Executive and the Chairman of the Board, Chief Executive
Officer, or

 

9



--------------------------------------------------------------------------------

President of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party that are not expressly set forth in this Agreement.

15. Governing Law

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the Commonwealth of Virginia without reference
to its conflicts of laws principles.

16. Validity

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

17. Deferred Compensation Omnibus Provision.

(a) It is intended that payments and benefits under this Agreement that are
considered to be deferred compensation subject to Section 409A of the Code shall
be provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code to avoid the
unfavorable tax consequences provided for therein for non-compliance.
Notwithstanding any other provision of this Agreement, the Company’s
Compensation Committee or Board of Directors is authorized to amend this
Agreement, to amend or void any election made by the Executive under this
Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by it to be necessary or
appropriate to comply with Section 409A of the Code. For purposes of this
Agreement, all rights to payments and benefits hereunder shall be treated as
rights to receive a series of separate payments and benefits to the fullest
extent allowed by Section 409A of the Code.

(b) If the Executive is deemed on the date of separation of service with the
Company to be a “specified employee,” as defined in Section 409A(a)(2)(B) of the
Code, then payment of any amount or provision of any benefit under this
Agreement that is considered deferred compensation subject to Section 409A of
the Code shall not be made or provided prior to the earlier of (A) the
expiration of the six-month period measured from the date of separation of
service or (B) the date of death (the “409A Deferral Period”).

(c) In the case of benefits that are subject to Section 409A of the Code, the
Executive may pay the cost of benefit coverage, and thereby obtain benefits,
during the 409A Deferral Period and then be reimbursed by the Company when the
409A Deferral Period ends. On the first day after the end of the 409A Deferral
Period, all payments delayed pursuant to this Section 17 (whether they would
have otherwise been payable in a

 

10



--------------------------------------------------------------------------------

single lump sum or in installments in the absence of such deferral) shall be
paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided as originally
scheduled.

(d) “Termination of employment” shall have the same meaning as “separation of
service,” as that phrase is defined in Section 409A of the Code (taking into
account all rules and presumptions provided for in the Section 409A
regulations).

18. Clawback. The Executive agrees that any incentive based compensation or
award that he receives, or has received, from the Company or its Affiliates
under this Agreement or otherwise, will be subject to clawback by the Company as
may be required by applicable law or stock exchange listing requirement and on
such basis as the Board of Directors of the Company determines, but in no event
with a look-back period of more than three years, unless required by applicable
law or stock exchange listing requirement.

[Signatures follow on next page.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
Union First Market Bankshares Corporation by its duly authorized officer, and by
the Executive, as of the date first above written.

 

UNION FIRST MARKET BANKSHARES CORPORATION By:  

LOGO [g384746ex10_2pg012a.jpg]

  G. William Beale   Chief Executive Officer EXECUTIVE:

LOGO [g384746ex10_2pg012b.jpg]

Robert M. Gorman

 

12